Case 2:19-cv-00041-RAJ-LRL Document 21 Filed 09/21/20 Page 1 of 2 PageID# 138




                        IN THE UNITED STATES DISTRICT COURT                             FILED
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division                                  SEP 2 1 2020
RICHARD L. WILLIAMS,
                                                                                CLERK, U.S. DISTRICT COURT
                                                                                       NORFOLK, VA


               Petitioner,

       V.                                                    CIVIL ACTION NO. 2:19cv41


HAROLD W.CLARKE,Director,
Virginia Department of Corrections,

               Respondent.
                                         FINAL ORDER


       Before the Court is a petition for a writ of habeas corpus, ECF No. 1, filed pursuant to 28

U.S.C. § 2254, and the Respondent's motion to dismiss, ECF No. 12. In the Circuit Court for

Accomack County, Virginia, Petitioner was convicted of eluding law enforcement, driving

without a license, possession of marijuana, possession of cocaine, and distribution of morphine.

Id. at 1. He was sentenced to twelve years and one month of confinement. Id. In his petition,

the pro se Petitioner challenges that his sentence has not been properly calculated by the Virginia

Department of Corrections to reflect the correct and accurate date of in violation of VA. Code §

53.1-165.1, and his 5th and 14th U.S. Const. Rights.

       The matter was referred for disposition to a United States Magistrate Judge pursuant to

28 U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and

the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate

Judges. In a Report and Recommendation entered on August 11, 2020, ECF No. 20, the

Magistrate Judge recommended the motion to dismiss be granted, and the petition be denied and

dismissed with prejudice. The parties were advised of their right to file written objections to the
Case 2:19-cv-00041-RAJ-LRL Document 21 Filed 09/21/20 Page 2 of 2 PageID# 139




Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with

the Court.


        Having reviewed the record and having heard no objection, the Court agrees with the

Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and

APPROVES the Report and Recommendation, ECF No. 20, in its entirety as the Court's own

opinion. Accordingly, the Respondent's motion to dismiss, ECF No. 12, is GRANTED,and the

Petition, ECF No. 1, is DENIED and DISMISSED WITH PREJUDICE. It is ORDERED

that judgment be entered in favor ofthe Respondent.

        The Petitioner is hereby notified that he may appeal from the judgment entered pursuant

to this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter

E. Hoffman United States Courthouse,600 Granby Street, Norfolk, Virginia 23510, within thirty

(30) days from the date judgment is entered. Because the Petitioner has failed to demonstrate a

substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and

Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of

appealability. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003).

        The Clerk is DIRECTED to forward a copy of this Order to the Petitioner and counsel of

record for the Respondent.

        It is so ORDERED.




                                                         RaWond A. Jackso
                                                      Uniteq States DistricVJudge

Norfolk, Virginia
Date:
